       Case 1:16-cv-01469-JLT Document 141 Filed 08/24/20 Page 1 of 2


 1 David K Cohn, Esq., SBN 68768 | dcohn@chainlaw.com
   CHAIN COHN STILES
 2 1731 Chester Avenue
   Bakersfield, CA 93301
 3 Telephone: (661) 323-4000
   Facsimile: (661) 324-1352
 4
   Thomas C. Seabaugh, Esq., SBN 272458 | tseabaugh@seabaughfirm.com
 5 THE LAW OFFICE OF THOMAS C. SEABAUGH
   333 South Grand Avenue, 42nd Floor
 6 Los Angeles, California 90071
   Telephone: (213) 225-5850
 7 Email: tseabaugh@seabaughfirm.com
 8 Attorneys for Plaintiff
 9
                          UNITED STATES DISTRICT COURT
10
                        EASTERN DISTRICT OF CALIFORNIA
11
12
     SAMANTHA VAZQUEZ,                      Case No. 1:16-cv-01469-DAD-JLT
13
                 Plaintiff,                 ORDER AFTER NOTICE OF
14
          vs.                               SETTLEMENT
15                                          (Doc. 140)
     COUNTY OF KERN, et al.,
16
17               Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                                            Case No. 1:16-cv-01469-DAD-JLT
                                    PROPOSED ORDER
       Case 1:16-cv-01469-JLT Document 141 Filed 08/24/20 Page 2 of 2


 1                                        PROPOSED ORDER
 2         The parties filed a joint notice of settlement. (Doc. 140) The settlement is subject to
 3 approval by the Kern County Board of Supervisors. Id. at 2. They indicate they hope to
 4 have the settlement finalized within 21 days. Therefore, the Court ORDERS:
 5         1.     The stipulation to dismiss the action, or a report on the status of settlement,
 6 SHALL be filed no later than September 11, 2020;
 7         2.     All pending dates (including all dates and deadlines described in the
 8 scheduling order), conferences and hearings are VACATED.
 9
10 IT IS SO ORDERED.
11     Dated:    August 23, 2020                          /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -1-                   Case No. 1:16-cv-01469-DAD-JLT
                                           PROPOSED ORDER
